I cannot agree. I do not question but that the steps necessary to make the village of Fraser a home rule city were meticulously met. The constitution requires freeholders. To my mind this means bona fide freeholders. In the case at bar the charter commissioners were not bona fide freeholders. We are not concerned with motives or with political controversy. We are concerned solely with the plain meaning and intent of the law. It has been held repeatedly in other jurisdictions that a person who becomes a freeholder or landowner for the sole purpose of enabling himself to sign an application, to petition for consent to the issuance of a liquor license, or to vote is not bona fide and hence does not qualify as a freeholder under a statute requiring freeholders. Dye v. Raser, 79 Neb. 149,112 N.W. 332, 16 Ann. Cas. 274; Bennett v. Otto, 68 Neb. 652,94 N.W. 807; Powell v. Morrill, 83 Neb. 119, 119 N.W. 9; Cohn v. Welliver, 84 Neb. 230, 121 N.W. 107; Marcia v. Yost,85 Neb. 842, 124 N.W. 460; Smith v. Elizabeth, 46 N.J.L. 312, 314
(dictum); Austin v. Atlantic City, 48 N.J.L. 118, 3 A. 65; McGraw v. Co. Commrs. of Greene County, 89 Ala. 407, 8 So. 852; Jones v. Carver, 29 Tex. Civ. App. 268, 67 S.W. 780; Murdock v. Weimer, 55 Ill. App. 527; People ex rel. Saunier v. Stratton,33 Colo. 464, 81 P. 245; Bachman v. Town of Phillipsburg,68 N.J.L. 552, 557, *Page 439 53 A. 620. Of interest is In re Consolidation of School Districts, 140 Minn. 475, 477, 168 N.W. 552. It seems to me impossible to distinguish the above cited cases from the case at bar.